
	

113 HR 1678 IH: Saving Essential American Sailors Act
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1678
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Cummings (for
			 himself, Mr. Rigell,
			 Mr. Rahall,
			 Mr. Garamendi,
			 Mr. Larsen of Washington,
			 Ms. Pingree of Maine,
			 Mr. LaMalfa,
			 Mr. Pocan,
			 Mr. Grimm, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 46, United States Code, to reinstate
		  provisions requiring that a percentage of aid provided by the Secretary of
		  Agriculture or the Commodity Credit Corporation in the form of certain
		  agricultural commodities or their products must be transported on commercial
		  vessels of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Saving Essential American Sailors
			 Act or the SEAS
			 Act .
		2.Reinstatement of
			 requirement to transport agricultural-commodity aid on commercial vessels of
			 the United StatesSection
			 100124 of the Moving Ahead for Progress in the 21st Century Act (Public Law
			 112–141) is repealed, and the provisions of law that were repealed or amended
			 by that section are revived and amended, respectively, to read as if such
			 section were not enacted.
		
